Citation Nr: 0013076	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-04 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected post-traumatic stress disorder (PTSD), the initial 
rating assigned, effective from January 11, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968.  The veteran also had active duty service with the 
Marine Corps from July 1972 to February 1974.  A March 1976 
VA Administrative Decision, however, indicated the veteran 
had requested an undesirable discharge in lieu of a trial by 
court martial, due to two periods of being absent without 
official leave (AWOL).  The decision determined the veteran's 
periods of AWOL constituted willful and persistent 
misconduct, and that, therefore, his discharge must be 
considered to have been issued under dishonorable conditions, 
constituting a bar to VA benefits for that period.

This appeal arises from a July 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a January 1991 statement and during his January 1991 
hearing the veteran raised the issue of entitlement to 
service connection for hearing loss.  This issue has not been 
developed or adjudicated by the RO.  Accordingly, this issue 
is referred to the RO for appropriate action.

The Board issued a decision on November 15, 1998 which 
granted a 50 percent disability rating from January 11, 1991, 
a 30 percent rating from November 4, 1994, a 50 percent 
rating from March 17, 1998, and a 100 percent rating from 
November 17, 1998, for the veteran's service-connected post-
traumatic stress disorder (PTSD).  That decision, however, 
did not fully recognize the fact that the RO had granted a 
100 percent rating from October 24, 1997.  Accordingly, it is 
the decision of the Board that the Board's November 15, 1998 
decision is VACATED, and that this decision is issued in its 
place.



FINDINGS OF FACT

1.  The veteran's PTSD symptomatology is productive of a 
moderately severe disability, in that his ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, and by reason of 
psychoneurotic symptoms his reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment, effective from January 
11, 1991 to November 3, 1994.

2.  The veteran's PTSD symptomatology is productive of a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, in that 
the psychoneurotic symptoms have resulted in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment, effective from 
November 4, 1994 to October 23, 1997.

3.  The veteran was granted a total schedular rating 
effective from October 24, 1997.


CONCLUSION OF LAW

The schedular criteria for a 50 percent disability rating 
from January 11, 1991 to November 3, 1994, and a 30 percent 
rating from November 4, 1994 to October 23, 1997, for post-
traumatic stress disorder, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.132, 
Diagnostic Code 9411 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the veteran's claim was remanded 
in July 1994 for a VA psychiatric examination to determine 
the current nature and etiology of any psychopathology 
present.  That development having been successfully 
completed, the veteran's claim has been returned to the Board 
for adjudication.

The veteran's claim for service connection for PTSD was 
granted by an April 1995 RO decision.  A 10 percent rating, 
effective January 11, 1991, the date of receipt of the 
veteran's request to reopen his claim for service connection, 
was assigned.  That decision also granted temporary total 
ratings effective from May 19, 1993, to June 30, 1993, from 
June 15, 1993, to July 31, 1993, and from January 16, 1994, 
to February 28, 1994.  As no notice of disagreement with the 
effective dates of the temporary total ratings has been 
filed, these matters are not before the Board.  See Grantham 
v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  That 
decision also granted 10 percent ratings effective August 1, 
1993, and March 1, 1994.  In June 1998 an RO rating decision 
increased the rating to 30 percent, effective November 7, 
1996.  A May 1999 rating decision increased the rating to 100 
percent, effective October 24, 1997.  In May 1999 the RO 
issued a supplemental statement of the case recharacterizing 
the issue as entitlement to an effective date earlier than 
October 24, 1997, for the assignment of a 100 percent rating 
for PTSD, in compliance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Board, however, has 
recharacterized the issue to properly reflect the holding in 
Fenderson, as noted below.

The Board finds the veteran's claim well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson, 12 Vet. App. at 125.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.

By regulatory amendments effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, including PTSD, as set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-
702 (1996).  Consideration of the veteran's claim under both 
the former and revised criteria is required.  See Rhodan v. 
West, 12 Vet. App. 55, 57 (1998) (stating that the effective 
date rule established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Accordingly, the 
symptoms of the veteran's service-connected PTSD disability 
will be considered under only the former criteria from 
January 11, 1991, the date of the veteran's request to reopen 
his claim for service connection, to November 7, 1996, and 
under both the former and revised criteria from that date 
forward.

Under the former criteria, found at 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1991), a 100 percent rating required 
that the veteran's attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  It required totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran had to be demonstrably unable to obtain or retain 
employment.

A 70 percent rating required that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were to be of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.

A 50 percent rating required that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

A 30 percent rating required a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
have resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The term "definite" has been 
defined as "distinct, unambiguous, and moderately large in 
degree," and representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC No. 9-93 (Nov. 9, 1993); Hood v. 
Brown, 4 Vet. App. 301 (1993).

The requirements for a 10 percent rating were less than the 
criteria for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.

The Board has exhaustively reviewed the multitude of medical 
evidence of record, which includes a January 1991 VA 
hospitalization report, a January 1991 VA psychiatric 
examination report, three April 1991 VA psychiatric 
examination reports, April-May and July-October 1991 VA 
hospitalization reports, a May 1991 statement by the veteran, 
an October 1991 private MRI (magnetic resonance imaging) 
report, a transcript of the veteran's January 1992 personal 
hearing, a March 1992 VA psychiatric examination report, a 
March 1992 VA psychiatric examination report, Social Security 
Administration records of an April 1992 grant of benefits, a 
December 1992 VA hospitalization report, a May-July 1993 VA 
hospitalization report, a January 1994 VA hospitalization 
report, a January 1994 VA treatment report, two November 1994 
VA psychiatric examination reports, a January 1995 VA 
treatment report, an April 1996 VA psychiatric examination 
report, a May 1996 VA psychiatric examination report, a 
transcript of the veteran's June 1996 personal hearing, 
October-November 1997 VA hospitalization reports, an October 
1997 statement by the veteran, a March 1998 VA psychiatric 
examination report, a May-June 1998 VA hospitalization 
report, June and July 1998 statements by the veteran, and a 
November 1998 VA psychiatric examination report.

The evidence indicates that veteran was diagnosed with a 
moderately severe PTSD disability in April 1991.  
Accordingly, a 50 percent rating, effective January 11, 1991, 
is warranted.

In November 1994 he was diagnosed with PTSD, with a Global 
Assessment of Functioning (GAF) score of 55.  The GAF is part 
of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
which reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  The 55-60 GAF scale 
score indicates both moderate symptoms and moderate 
difficulty in social and occupational functioning.  See 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, pp. 46-47 (1994); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
Accordingly, a 30 percent rating is warranted from November 
4, 1994.

Mental disorders are currently rated in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9201-9521 (1999).  PTSD is 
currently rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The highest rating, 100 percent, 
requires total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The next higher rating, 70 percent, requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function  independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating is warranted when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; where 
symptoms are controlled by continuous medication.

Based upon an October 24, 1997 VA hospitalization report, 
which hospitalization was noted to have been due to a major 
depressive disorder, with mood congruent psychotic features, 
and dysthymia, caused by alcohol, marijuana, and cocaine 
abuse, the RO granted a 100 percent rating for PTSD, 
effective from October 24, 1997.  The Board will not disturb 
that decision.


ORDER

A 50 percent disability rating from January 11, 1991 to 
November 3, 1994, and a 30 percent rating from November 4, 
1994 to October 23, 1997, for post-traumatic stress disorder, 
are granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

